     Case 1:15-cv-01410-DAD-EPG Document 167 Filed 06/08/20 Page 1 of 2



 1 Jeff Dominic Price | SBN 165534
     2500 Broadway, Suite 125
 2 Santa Monica, California 90404
     jeff.price@icloud.com
 3 Tel. 310.451.2222
 4 Attorney for the Plaintiff
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10 ELAINE K. VILLAREAL,                                    No. 1:15-CV-01410-DAD-EPG
11                  Plaintiff,                             STIPULATION TO EXTENSION OF TIME
                                                           OF DISCOVERY CUTOFF FOR
12                  vs.                                    DEPOSITIONS
13 COUNTY OF FRESNO et al.,                                Date Filed:        09/17/2015
                                                           Trial:             03/16/2021
14                  Defendant.
15
16 TO:      THE HONORABLE ERICA P. GROSJEAN, UNITED STATES MAGISTRATE JUDGE:

17          THE PARTIES request that the Court extend the Discovery Cutoff by two weeks, from

18 July 10, 2020, until July 24, 2020, for the taking of depositions. The parties are and have been
19 unable to conduct depositions because of the COVID-19 pandemic.
20          The parties have conducted written discovery and are still in the process of conducting

21 written discovery. Counsel for the Plaintiff and counsel for the Defendant met and conferred and,
22 in the interests of justice agree to an extension of the discovery cutoff for depositions from July
23 10, 2020, to July 24, 2020.
24
25
26
27          This is the fifth request for an extension of the deadlines requested by the parties.

28
                                                                             15-CV-01410-DAD-EPG 1
     STIPULATION TO EXTENSION OF DISCOVERY CUTOFF
     Case 1:15-cv-01410-DAD-EPG Document 167 Filed 06/08/20 Page 2 of 2



 1 IT IS SO STIPULATED.
 2 DATED: June 4 , 2020,                      JEFF DOMINIC PRICE JDPPC
                                                    Attorney for Plaintiff
 3
                                                    By            /s/ Jeff Dominic Price
 4                                                         Jeff Dominic Price, Esq.
 5 DATED: June 4 , 2020,                            WEAKLEY & ARENDT, A.P.C.
 6                                                                                             1
                                                           /s/ Leslie Dillahunty
 7                                                  Leslie Dillahunty, Esq.
                                                    Attorneys for Defendants
 8
 9
                                                    ORDER
10
11
            Good cause appearing, it is ordered that the discovery cutoff is extended to July 24, 2020,
12
     for the purpose of taking depositions.
13
14 IT IS SO ORDERED.
15
        Dated:     June 5, 2020                                 /s/
16                                                       UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26          1
           I, Jeff Price, affirm that counsel, Leslie Dillahunty, gave her permission to
27 affix her electronic signature to this Stipulation and Proposed Order, on June 4 ,
   2020.
28
                                                                             15-CV-01410-DAD-EPG 2
     STIPULATION TO EXTENSION OF DISCOVERY CUTOFF
